Case 6:19-cr-00132-GKS-LRH Document 20 Filed 07/24/19 Page 1 of 4 PagelD 57
PILED

UNITED STATES DISTRICT COURM/9 jy) »
MIDDLE DISTRICT OF FLORIDA * PH 2: 19
ORLANDO DIVISION

UNITED STATES OF AMERICA

Vv. Case No. 6:19-cr-132-Orl-18DCI
21 U.S.C. § 846
BENJAMIN GREEN ROBINSON

SUPERSEDING INDICTMENT

The Grand Jury charges:
COUNT ONE
Beginning on an unknown date, but no later than on or about January
4, 2016, and continuing through on or about February 6, 2016, in the Middle
District of Florida, and elsewhere, the defendant,

BENJAMIN GREEN ROBINSON.

did knowingly, willfully, and intentionally conspire with other persons, both
known and unknown to the Grand Jury, to distribute and possess with intent
to distribute a controlled substance, which violation involved 500 grams or
more of a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance, and is therefore punished under 21 U.S.C. §
841(b)(1)(B).

The defendant committed this violation after he was convicted of a

felony under Florida law involving the distributing or possessing with intent to
Case 6:19-cr-00132-GKS-LRH Document 20 Filed 07/24/19 Page 2 of 4 PagelD 58

distribute a controlled substance for which he served a term of imprisonment
of more than 12 months and was released from incarceration within 15 years
of the commencement of the conspiracy charged in Count 1.

In violation of 21 U.S.C. § 846.

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 21
U.S.C. § 853.

2. Upon conviction of a violation of 21 U.S.C. § 846, the defendant
shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1) and (2),
any property constituting, or derived from, any proceeds the defendant
obtained, directly or indirectly, as a result of such violation, and any property
used, or intended to be used, in any manner or part, to commit, or to facilitate
the commission of, such violation.

3. If any of the property described above, as a result of any acts or

omissions of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

C. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
Case 6:19-cr-00132-GKS-LRH Document 20 Filed 07/24/19 Page 3 of 4 PagelD 59

S has been commingled with other property, which cannot
be divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant
to 21 U.S.C. § 853(p).
A. TRUE BILL,

an We

ie

MARIA CHAPA LOPEZ
United States Attorney

“Dana E. Hill
Assistant United States Attorney

» Man CO

Sara C. Sweeney
Assistant United States Attorney
Deputy Chief, Orlando Division

 
FORM OBD-34 Case 6:19-cr-00132-GKS-LRH Document 20 Filed 07/24/19 Page 4 of 4 PagelD 60
APR 1991 No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Orlando Division

THE UNITED STATES OF AMERICA

VS.

BENJAMIN GREEN ROBINSON

 

SUPERSEDING INDICTMENT
Violation:

21 US.C. § 846

mA AL

Forepéetson

Filed in | this 24" day of July, 2019.

Clerk as

 

 

 

 

 

 

Bal §$

 

 

GPO 863 525
